Citation Nr: 0431318	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-06 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder, bipolar type.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for schizoaffective 
disorder, bipolar type, PTSD, and major depression.  In 
September 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.


FINDINGS OF FACT

1.  Schizoaffective disorder, bipolar was not shown in 
service or for many years after service.

2.  The competent medical evidence of record does not show a 
diagnosis of PTSD.

3.  Major depression was not shown in service or for many 
years after service.  


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2004).

2.  PTSD was not incurred or aggravated by service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) 
(2004).

3.  Major depression was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claims and the respective responsibilities 
of each party for obtaining and submitting evidence.  This 
was accomplished by way of two July 2001 VA letters, which 
are prior to the November 2001 rating decision.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
for service connection for schizoaffective disorder, bipolar 
type, PTSD, and major depression, so that VA could help by 
getting that evidence.  The veteran was issued another July 
2001 VA letter regarding his PTSD service connection claim, 
requesting the details of the claimed stressor events that 
led to the onset of his condition, so that VA could verify 
the events with the U.S. Armed Services Center For Research 
of Unit Records (USASCRUR).

The RO notified the veteran why he was not entitled to 
service connection for schizoaffective disorder, bipolar 
type, PTSD, and major depression in the November 2001 rating 
decision, and the March 2002 statement of the case.  The RO 
notified the veteran of the laws and regulations pertaining 
to service connection and provided a detailed explanation why 
service connection was not warranted for the claimed 
psychiatric disorders under the applicable laws and 
regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, September 1989 private treatment reports, and VA 
outpatient treatment reports dated from May 2000 to June 
2001.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the VA provided a VA medical examination in August 
2001, and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

The veteran filed claims for service connection for 
psychiatric disorders to include schizoaffective disorder, 
bipolar type, PTSD, and major depression.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including psychiatric 
disorders, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

I.  Service connection for schizoaffective disorder, bipolar 
type

The veteran claims that he has a current schizoaffective 
disorder, bipolar type directly related to service.  In the 
September 2004 hearing, he testified that his psychological 
problems started in service in 1974 or 1975 when he was 
arrested and put in solitary confinement for six days.  He 
further testified that he had no psychotic disorders prior to 
service.  He testified that being in elevators triggers 
memories of being in solitary confinement and that he used to 
drink alcohol to suppress those memories.  (See also undated 
written correspondence from veteran).

The service medical records are negative for any indication 
of schizoaffective disorder, bipolar type.

Private medical treatment reports show a September 1989 
suicide attempt.  The diagnosis was status post suicide 
attempt; delirium tremens secondary to alcohol abuse; and 
depression.

VA outpatient treatment reports dated in October 2000 to 
January 2001 show continuing diagnosis of bipolar affective 
disorder, depressed.

May 2001 and June 2001 VA outpatient treatment records show 
diagnosis of schizoaffective disorder, bipolar type, and 
history of alcohol dependency.

An August 2001 VA examination report shows a diagnosis of 
schizoaffective disorder, bipolar type.  The examiner noted 
the veteran's reports of first being hospitalized in 1984 for 
problems pertaining to alcohol, bipolar disorder, depression 
and schizophrenia.  The examiner further noted the veteran's 
report that his hospitalization was triggered by an incident 
where he was jumping from rooftop to rooftop, apparently 
experiencing paranoid ideation at feeling that he was being 
chased.  The examiner noted another psychiatric admission was 
in 1989, when the veteran attempted suicide while 
intoxicated.

The August 2001 VA examination report further shows the 
veteran's complaints that he often becomes deeply depressed 
and experiences crying spells.  The examiner noted chronic 
manic symptomatology including a strongly reduced need for 
sleeping, over productive and pressured speech, impulsive 
actions, and racing thoughts.  The examiner also noted the 
veteran's complaints that he has nightmares and will often 
see shadows that he believes are talking about him.  The 
report shows that the veteran indicates he recently went 
after some drug dealers on the corner with a gun and shot 
several times in the air, and that this had occurred during a 
manic episode.  The report also shows that his sister has 
experienced clear manic symptomatology as well.

The August 2001 VA examiner found that the problems, while 
significant, seem not well connected with his service 
experience, with the possible exception of claustrophobia.  
The examiner noted that the veteran appears to have a pre-
existing condition before service that may have been mildly 
worsened by service.  The examiner also noted that his voices 
first occurred in 1984 along with his paranoia, which was 
approximately nine years after service.  Thus, the examiner 
found that "his psychotic symptomatology does not seem 
temporarily linked to his service experience."  This is the 
only medical evidence of record addressing the etiology of 
the schizoaffective disorder, bipolar.  

Thus, while the medical evidence of record shows a current 
diagnosis of schizoaffective disorder, bipolar, the medical 
evidence of record, however, also shows no relationship 
between the current schizoaffective disorder, bipolar and 
service.    

Although the veteran has argued that his current 
schizoaffective disorder, bipolar is related to service, this 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that the veteran's schizoaffective disorder, bipolar is 
not causally related to the veteran's active service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

Thus, the claim of service connection for schizoaffective 
disorder, bipolar is denied.  38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


II.  Service connection for PTSD

The veteran claims that he suffers from PTSD as a result of 
an in-service occurrence in 1975 on the U.S.S. Kitty Hawk, 
where he was part of a team to pick up and drop off 
servicemen in Vietnam.  He reports that he was in a 
helicopter that was fired upon, and an acquaintance named 
Jerry was killed.  In a September 2004 hearing, the veteran 
testified that he has daydreams of the helicopter and guns, 
and losing friends.   (See also undated written 
correspondence from veteran).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  The veteran is not asserting that 
his stressors are based on an in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In order to establish service connection for PTSD, there must 
be medical evidence diagnosing the condition in accordance 
with the criteria of Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a). 

In this case, there is no medical evidence establishing a 
clear diagnosis of PTSD or a diagnosis of the condition in 
accordance with the criteria of DSM-IV. 

The service medical records are negative for any indication 
of PTSD. 

A June 2000 VA outpatient treatment report shows that a PTSD 
screen was performed and that it was negative.

None of the remaining medical evidence of record shows 
diagnosis of PTSD.

The record also does not show any official confirmation of 
the veteran's in-service PTSD stressors.  The only 
confirmation of record of the veteran's reports is the DD-214 
Form, which shows the veteran was assigned to the U.S.S. 
Kitty Hawk while serving in the Navy during the Vietnam era, 
and that he had 11 months in foreign service.  

Even if the Board takes the veteran's reports to be true, 
however, service connection for PTSD cannot be granted 
without a current diagnosis.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes the veteran's argument that he has PTSD as a 
result of an in-service incident.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record, which shows that the veteran does not have PTSD.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

Thus, the claim of service connection for PTSD is denied.  
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125(a).  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

III.  Service connection for major depression

The veteran also claims that he has major depression and that 
this is directly related to service.

The service medical records are negative for any indication 
of major depression.

A September 1989 private treatment report shows a diagnosis 
of depression after a suicide attempt.  An examiner noted 
that the veteran had come to the emergency room requesting 
admission.  The examiner further noted that after the staff 
had explained the guidelines, the veteran had left the 
hospital in an angry state, and apparently went home and 
inflicted stab wounds on himself.  The report shows the 
veteran stated that he did not know why he stabbed himself 
and denied previous suicide attempts.  The report also shows 
the veteran denied being severely depressed or suicidal.

An October 2000 VA outpatient treatment report shows 
diagnosis of major depression, recurrent.  A May 2000 VA 
outpatient treatment report shows diagnosis of depression.

VA outpatient treatment reports dated in May 2001 to June 
2001 show continuing diagnosis of severe depression, and 
history of mania.

In an August 2001 VA examination report, the examiner did not 
diagnose major depression.

The Board finds that the medical evidence does not show that 
the veteran's major depression is related to service.  There 
is no indication of major depression in service, or for one 
year after discharge.  In fact, the first diagnosis of any 
depression is 14 years after service.  The Board notes the 
veteran's argument that he has major depression that is 
directly related to service.  This determination, however, is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that major depression was not incurred in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309. 
 
In sum, the claim of service connection for major depression 
is denied.  In making this decision, the Board has considered 
the benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

1.  Entitlement to service connection for schizoaffective 
disorder, bipolar type is denied.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) is denied.

3.  Entitlement to service connection for major depression is 
denied. 








	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



